Citation Nr: 0523526	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  03-18 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.

2.  Entitlement to an increased evaluation for residuals of 
laceration to the left forearm and wrist with scars, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel




INTRODUCTION

The veteran had active service from June 1975 to June 1992.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona.

During the course of the current appeal, the RO granted 
service connection for tinnitus, and that issue is no longer 
on appeal.  The RO assigned a 10 percent rating for the 
veteran's tinnitus.

Documentation of an informal hearing in the file, dated in 
November 2003, reflects that the veteran also withdrew his 
then pending appeal on the issues of entitlement to service 
connection for diabetes mellitus, and entitlement to an 
evaluation in excess of 10 percent for service-connected low 
back strain with degenerative disc disease.  

During the course of the appeal, the RO increased the rating 
assigned for left forearm and wrist disability; however, 
since that is not the highest rating available, the issue 
remains on appeal.  AB . Brown, 6 Vet. App. 35 (1993). 

Issue #2 is being addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
resolution of the issue relating to defective hearing.

2.  The veteran does not now demonstrate a hearing loss under 
VA guidelines.


CONCLUSION OF LAW

Bilateral defective hearing is not the result of service.  38 
U.S.C.A. §§ 1110, 1131, 1131,1153, 5103, 5107 (West 1991 & 
Supp. 2003); 38 C.F.R. §§ 3.303, 3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

Certain revisions have been effectuated with regard to an 
obligation placed on VA for providing assistance in 
development of evidence, and in other areas.  Some 
development has been undertaken herein.  The veteran has 
indicated that he is aware of what is required in the way of 
evidence and that nothing further is known to exist which 
would benefit his claim.  

The Board is satisfied that adequate development has taken 
place and there is a sound evidentiary basis for resolution 
of the issue relating to hearing loss at present without 
detriment to the due process rights of the veteran.

Criteria


Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a chronic 
disorder, is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence. Determinations as to service connection will be 
based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  See 38 C.F.R. § 3.303(a).

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (2004). This regulation 
has been interpreted by the Court to allow service connection 
for a disorder which is caused by a service-connected 
disorder, or for the degree of additional disability 
resulting from aggravation of a nonservice-connected disorder 
by a service-connected disorder.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385, which 
provides that for the purpose of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2,000, 3,000, or 4,000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 0 
to 20 dB, and higher threshold levels indicate some degree of 
hearing loss.).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).  

A layperson is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); however, a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  

With respect to medical opinions, in general, an opinion 
based on an inaccurate history has essentially no probative 
value.  See Kightly v. Brown, 6 Vet. App. 200 (1994).  The 
Board is not bound to accept medical opinions which are based 
on a history supplied by the veteran, where that history is 
unsupported or based on inaccurate factual premises.  Black 
v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 
229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond 
v. Brown, 6 Vet. App. 69 (1993).

A speculative relationship is not enough to support a claim.  
See Obert v. Brown, 5 Vet. App. 30 (1993).  See also Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that a 
physician's statement that a service-connected disorder "may 
or may not" have prevented medical personnel from averting 
the veteran's death was not sufficient); Beausoleil v. Brown, 
8 Vet. App. 459 (1996) (holding that a general and 
inconclusive statement about the possibility of a link was 
not sufficient); and Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992) (holding that there was a plausible basis for the 
Board's decision that a disability was not incurred in 
service where even the medical evidence favorable to the 
appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure).  Although the foregoing 
cases involved assessing the matter of whether medical 
opinions rendered claims "well-grounded" (a legal principle 
which was eliminated by the VCAA) the principles discussed in 
such cases are nevertheless applicable when weighing evidence 
and deciding a claim on the merits.

In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.  As fact 
finder, the Board is required to weigh and analyze all the 
evidence of record and to make determinations as to the 
credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).

In determining that the veteran's claim is reopened, the 
credibility of the evidence has been presumed and the 
probative value of the evidence has not been weighed. 

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions as to whether the 
veteran's disorders are related to a disease or injury 
incurred during service.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993);

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  The Federal Circuit has also held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The veteran may provide lay evidence, including his own lay 
statements and those of other acquaintances.  However, these 
lay individuals do not possess the requisite medical 
expertise, credentials, or training to render a medical 
diagnosis or a competent opinion as to causation.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1998), aff'd, Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, op. cit. at 495 
(1992).

The Board has an obligation to seek additional medical 
evidence.  See 38 U.S.C.A. § 7109(a) (West 1991); 38 C.F.R. § 
20.901(a) (2004); see also Colvin v. Derwinski, op. cit. at 
175 (1991) ("If the medical evidence of record is 
insufficient, or, in the opinion of the [Board], of doubtful 
weight or credibility, the [Board] is always free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or [quoting] recognized 
treatises").

The Court has recognized that the Board is not compelled to 
accept medical opinions; rather, if the Board reaches a 
contrary conclusion, it must state its reasons and bases and 
be able to point to a medical opinion other than the Board's 
own, unsubstantiated opinion.  Colvin, 1 Vet. App. at 175.

It is incumbent upon the Board to weigh doctors' opinions so 
as to determine their relative weight, and the Board may 
favor the opinion of one competent medical expert over that 
of another so long as an adequate statement of reasons and 
bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The veteran's records confirm that he was exposed to the 
noise of aircraft during service.

Service medical records show several bouts of flu or hay 
fever, and on at least one occasion, otitis was thought to be 
present in his ears, without noted hearing deficits.  

Several raw audiometric charts reflecting hearing tests 
results are in the file; all showing normal hearing.  

On routine examinations including at entrance and throughout 
service, the veteran's hearing acuity was normal.  

On the separation examination, dated in April 1992, pure tone 
thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
0
0
5
5
5
20
LEFT
5
0
0
5
10
10

On VA examination in December 2003, the veteran said that he 
had been exposed to aircraft noise in service, and since 
service, had been in aircraft manufacturing.  

On the authorized VA audiological evaluation in December 
2003, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
15
25
LEFT
25
15
15
15
20

This is an average of 20 decibels in the right ear and 16 
decibels in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the left and right ears.  
The audiologist opined that since the veteran had normal 
hearing, there was no need to discuss an etiology for any 
hearing loss.  [It is noted that service connection has 
already been granted for tinnitus.]

As cited above, certain guidelines are maintained for what 
constitutes hearing loss under VA standards.  Specifically, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500 to 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500 to 4,000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  

In this case, the veteran has not ever been shown to have 
hearing loss within any pertinent VA standards.  And since 
the records in service and since show no evidence of hearing 
loss, and audiometric tests have been and continue to be 
within normal standards at the conversational voice ranges, a 
doubt is not raised to be resolved in his favor, and service 
connection is not warranted.


ORDER

Service connection for bilateral defective hearing is denied.


REMAND

With regard to the issue of appropriately rating the 
veteran's residuals of injury to the left forearm and wrist 
with scars, it is noted that the original service records 
show that in May 1980, he was climbing on wall locker drawers 
in order to hang a blanket over a curtain rod to function as 
a shade when he fell.  He put his leg and forearm through a 
window.  The drawing of the injury showed involvement of the 
distal 1/3rd of the femur and 8 cm. proximal to the wrist.  
He held his finger in partial flexion.  There were sensory 
changes, he was able to separate fingers and oppose his thumb 
and fingers and flex his wrist.  The laceration was cleaned 
and explored.  The flexor carpi ulnaris was noted to be 
severed.  The laceration on the 4th flexor was described as 
probably superficial.  The index flexor was severed.  And 
there were partial lacerations to other tendons.  It was felt 
however that it was doubtful that there was complete 
laceration to both superficial and profundus tendon to any 
one digit.  Appropriate treatment was undertaken and he was 
given a limited profile.

On post-service evaluations, the initial evaluation in 
February 2003 placed primary focus on the scar and noted the 
lack of muscle contractures in the wrist.  It was thought 
that there might be some diminution of the left grip, 
however, and suggested paresis therein.

Thereafter, the veteran was given specialized neurological 
electromyelographic (EMG) testing in February 2003 which was 
reported as within normal limits.

When examined by VA in December 2003, the veteran complained 
of weakness, fatigability and incoordination with his left 
wrist and hand.  He said he had no pain.  On examination, he 
had weakness in the left grip.  Strength of the left wrist 
flexors and extensors were 3/5.  Elbow flexors and extensors 
were 4/5.  And there appeared to be mild atrophy of the left 
forearm of about 1/2" when compared to the right.  The 
veteran's major extremity is his right.  The scar was 4", 
depressed, not tender, slightly disfiguring and not adherent; 
a photo was undertaken and is of record.  It was also noted 
that there was a sensory deficit along the ulnar distribution 
of the left hand and forearm to pinprick and light touch.  An 
additional EMG was recommended. 

The RO subsequently increased from 0 to 10 percent the rating 
assigned for the disability; the rating is under Code 7805-
5307.

It is unclear that the veteran understands that the basic 
grant of that for which he is service connected was in fact 
altered in this rating.  Moreover, since he only received 
copies of portions of the many pertinent regulations, it is 
unclear that he knows what is required for a higher rating.

Finally, it is clear that the functional disability in his 
left arm as reflected on the most recent examination is at 
considerable variance with that shown and reported from the 
examination only a few months earlier. 

From the evidence of record, it appears that there may be 
more to the veteran's current left upper extremity residuals 
than contemplated under either the scar, which is admittedly 
minimally incapacitating; and under Code 5307 which relates 
only to muscle damage.  

Specifically, for rating purposes, the skeletal muscles of 
the body are divided into 23 muscle groups in 5 anatomical 
regions including 3 muscle groups for the forearm and hand 
(diagnostic codes 5307 through 5309). 

The Court has considered the question of functional loss as 
it relates to the adequacy of assigned disability ratings.  
DeLuca v. Brown, 8 Vet. App. 202 (1995). In DeLuca, the Court 
held that 38 C.F.R. § 4.40 required consideration of factors 
such as lack of normal endurance, functional loss due to pain 
and pain on use, specifically limitation of motion due to 
pain on use including that experienced during flare ups.  The 
Court also held that 38 C.F.R. § 4.45 required consideration 
of weakened movement, excess fatigability, and 
incoordination.  Moreover, the Court stated that there must 
be a full description of the effects of the disability on the 
veteran's ordinary activity.  38 C.F.R. § 4.10.

In this regard, there may be additional muscle groups 
involved, and certainly there is demonstrated neurological 
impairment that has been identified in the clinical 
notations, but has not otherwise been fully addressed 
adjudicatively.  
.
The Board has no option but to remand the case for further 
development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  If he has been treated for his 
left arm problems since service, the 
veteran should be asked to provide such 
records, and if necessary, the RO should 
assist him in that regard.  These should 
be filed in the claims file.

2.  The veteran should then be 
rescheduled for a comprehensive 
evaluation by appropriate specialists to 
determine all of the residuals of 
scarring, as well as tendon, bone, muscle 
and nerve damage, what are the specific 
muscles and nerves involved, and what are 
the functional impairments as a result.  
The examiners should evaluate all 
clinical evidence in the file before 
their examination, and should look at the 
original service records relating to the 
injury, and/or reference the description 
thereof in this remand to better envision 
the total disability potential herein.  
All necessary testing and X-rays should 
be taken including EMG testing and 
additional photos if that would be 
productive.

3.  The case should then be reviewed by 
the RO, and if the decision remains 
unsatisfactory, the RO should issue a 
comprehensive SSOC with all applicable 
regulations, the veteran and his 
representative should be given an 
opportunity to respond, and the case 
should be returned to the Board for 
further appellate review.  The veteran 
need do nothing further until so 
notified. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


